Citation Nr: 0115232	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for mild osteoarthritis 
of the shoulders (claimed as bursitis of both shoulders).

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals' (BVA or Board) from an April 1999 rating decision 
from the Department of Veteran's Affairs (VA) Regional Office 
in Detroit, Michigan (RO), which denied the benefits sought 
on appeal.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was not certified for appeal 
to the Board, but the Board finds that it has jurisdiction to 
address that claim.  A review of the record reveals that the 
claim was denied by the RO in a December 1999 rating 
decision.  In a statement received at the RO in August 2000, 
the veteran referred to that rating decision, and indicated 
that he had undergone treatment for PTSD and that he was 
having nightmares related to his active service.  The Board 
finds that the veteran's August 2000 statement can reasonably 
construed as a notice of disagreement (NOD), as to the 
December 1999 rating decision.  However, the RO has not yet 
issued a statement on the case (SOC) on that issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (an NOD confers 
jurisdiction on the Board, and the next step is for the RO to 
issue an SOC on the denial of the claim).  Therefore, that 
matter is addressed in the REMAND, following the ORDER in 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2. There is no medical evidence of a current shoulder 
disability with respect to the veteran's nonspecific shoulder 
pain, and there is a medical opinion that the veteran's mild 
osteoarthritis is not related to service.

3. There is no medical evidence of a current diagnosis of a 
respiratory disorder.


CONCLUSIONS OF LAW

1.  Mild osteoarthritis of the shoulders (claimed as bursitis 
of both shoulders), was not incurred in or aggravated by 
active service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  A respiratory disorder was not incurred in or aggravated 
by active service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for 
entitlement to service connection for bursitis in his 
shoulders and a respiratory condition.  In his original claim 
for service connection, received at the RO in November 1998, 
he stated that in 1967, he first began receiving Cortisone 
injections in his shoulders.  He also stated that he was 
treated for a respiratory condition in Japan in 1965, but 
that it was never diagnosed.  

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
veteran's service medical records have been obtained and the 
veteran has been afforded two recent VA examinations in 
connection with this matter, in January 1999.  Also, VA 
medical records relating to the claim have been associated 
with the claims file.  Despite the veteran's claim that he 
has received repeated private medical treatment regarding the 
conditions for which he seeks service connection, he 
responded to VA correspondence requesting any further 
information regarding this care by stating in February 1999 
correspondence that he had moved several times over the years 
and could not retrieve any such records.  Upon denial of the 
claim, the veteran was sent a Statement of the Case in 
October of 1999 that explained the basis for denial and set 
forth the evidence necessary to substantiate the claim.  The 
veteran declined a personal hearing in relation to this 
claim.  Under these circumstances, the Board concludes that 
the VA has met its statutoty duty to assist and finds this 
case is ready for appellate disposition.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
certain diseases, such as arthritis, are manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See Savage v. Grober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

The veteran's service medical records are of record.  In the 
veteran's August 1964 entrance Report of Medical History, the 
veteran indicated that he did not suffer from a "painful or 
'trick' shoulder or elbow."  Service medical records first 
indicate treatment notes pertaining to the veteran's 
shoulders from February until July of 1968.  In late February 
1968, service medical records indicate that the veteran 
complained that his shoulders had pain and cracking for the 
last five years.  X-rays were taken, resulting in a negative 
finding for arthritis.  The impression was mild chronic 
bursitis.  Treatment notes dated in March 1968 indicate that 
the veteran's shoulders had improved to the point where he 
characterized his left shoulder as "much better," although 
his right shoulder "still hurt."  The veteran sought 
treatment for his shoulders twice in July 1968.  Physical 
examination revealed full range of motion, with crepitus at 
the acromioclavicular joint and a tender spot on the right 
rotator cuff.  X-rays revealed normal acromioclavicular 
joint, and no ectopic calcification.  The impression was of 
intermittent rotator cuff syndrome.  On the veteran's 
separation Report of Medical History, the veteran indicated 
"painful or trick shoulder" and "swollen or painful 
joints."  The separation Report of Medical Examination notes 
a "history of chronic bursitis, elevated and treated."

Service medical records also indicate treatment relevant to 
the veteran's respiratory claim.  In the veteran's August 
1964 entrance Report of Medical History, the veteran 
indicated that he did not suffer from "chronic or frequent 
colds," or "chronic cough."  In May 1965, records indicate 
that the veteran was treated for congestion and cough and 
diagnosed with a viral respiratory illness.  The veteran 
returned the next day with complaints of further coughing and 
choking sensation when he took a deep breath.  Treatment 
notes indicated that this was usually brought on by exercise 
or working fast.  The impression remained viral respiratory 
infection, but x-rays were ordered.  Subsequent radiographic 
reports from May and June 1965 revealed a normal chest.  
Finally, the veteran was seen for coughing, among other 
symptoms, in January 1968.  The impression was flu syndrome.  
The separation Report of Medical Examination noted 
"occasional cough and upper respiratory infection" and 
"shortness of breath."  The veteran was discharged from 
service in August 1968.

Following service separation, the earliest treatment records 
identified in the claims file are VA outpatient treatment 
records dated in November 1998.  At that time, the veteran 
was seen with complaints of shoulder pain and trouble 
breathing.  X-rays were taken of the veteran's shoulders, 
which indicate that the bones, joint spaces, and soft tissues 
showed no abnormalities.  The impression was a "negative 
study" and the veteran shoulders were diagnosed as 
"normal."

In a December 1998 VA outpatient treatment record, the 
veteran was seen with complaints of bilateral shoulder pain 
since 1966.  In a July 1999 VA record, the veteran complained 
that his "arthrites [sic] problem is spreading."  This 
record also indicates that the veteran complained of multiple 
joint pain and had attended an arthritis clinic. 

The veteran was afforded a VA examination of his shoulders in 
January 1999.  At that time, the veteran complained that he 
developed shoulder pain and stiffness during service when he 
became sick.  The veteran stated that while in service he was 
given Cortisone shots that helped.  He stated that after 
leaving service this continued to be a problem for him.  He 
complained that both his shoulders still hurt, felt like 
locking, and swelled at times.  He stated he takes 800mg of 
Motrin daily to alleviate these symptoms.  The veteran also 
stated that the precipitating factor to his symptoms is 
increased activity, and symptoms are alleviated by heat or 
soaking in hot water.  Physical examination revealed some 
painful range of motion, as well as locking and cracking of 
both shoulders, and both shoulders were tender to motion.  
The examiner noted that range of motion on the shoulder 
joints was additionally limited by lack of endurance 
following repetitive use.  Pain was again noted.  Guarding 
movements, tenderness and swelling of the shoulder joints was 
also noted.  The examiner indicated that x-rays of both 
shoulders showed no abnormalities, and the shoulders appeared 
normal.  Additionally, the examiner stated that an MRI of the 
right shoulder had revealed normal findings.  The examiner 
noted that a consult with a rheumatologist revealed that the 
veteran had a nonspecific shoulder pain, and "doubt 
significant organic shoulder pain with mild osteoarthritis."  
The examiner concluded that the veteran's complaints of 
shoulder pain were not likely of organic origin, and that his 
"[m]ild osteoarthritis was not related to service injury."  

The veteran was also afforded a VA examination in January of 
1999 with respect to his respiratory condition.  The veteran 
complained of cough, hemoptysis, and/or anorexia.  The 
veteran said that in 1965 he started to experience flu-like 
symptoms, became very short of breath, and could not walk 
much.  The veteran stated he still has problems with 
shortness of breath upon activity.  He reports that periods 
of flare-ups last about three to five minutes, during which 
time he becomes very nervous and short of breath.  Upon 
examination, the lungs were clear to auscultation, and there 
was no wheezing or rales noted.  There was no evidence of 
pulmonary hypertension or weight loss or gain.  Pulmonary 
function test showed no evidence of obstructive lung defect.  
X-ray showed no acute process and was deemed normal.  As a 
diagnosis, the examiner stated, "[t]he patient's complaint 
of short[ness] of breath with increase in activity was found 
to be of undetermined orgin [sic] or etiology and as likely 
as not to be related to service."

In February 1999, magnetic resolution imaging (MRI) was 
conducted on the veteran's right shoulder.  The imaging found 
the glenoid labra intact and the rotator cuff normal in 
appearance.  No joint effusion was present and Type 1 
acromion was present.  The biceps tendon was normal in 
appearance in the bicipital groove.  The impression was a 
normal shoulder MRI.  

A.  Shoulder Disorder.

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against a 
claim for entitlement to service connection for mild 
osteoarthritis of the shoulders (claimed as bursitis of both 
shoulders).  While the veteran was clearly treated for 
shoulder pain during service, diagnosed as mild chronic 
bursitis, there is no indication that he underwent treatment 
for a shoulder disorder after service, until approximately 30 
years following service separation.  Significantly, while the 
January 1999 VA examination resulted in a diagnoses of mild 
osteoarthritis, the examiner stated that this was unrelated 
to the veteran's service.  As to the veteran's complaints of 
shoulder pain, including pain on motion, x-ray and MRI 
testing of the veteran's shoulders revealed normal studies, 
and the concluding diagnosis was nonspecific shoulder pain.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

In the absence of evidence that the veteran developed 
arthritis in his shoulders within the first post-service 
year, to a compensable degree, there is no basis for 
establishing service connection by presumption.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, 
in the absence of evidence that the veteran sought continuous 
medical treatment, or had continuing symptomatology, for a 
shoulder disorder from the time of service separation to his 
recent treatment for shoulder pain, there is no basis for 
granting service connection on the basis of continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage, supra.  
Moreover, while the veteran had a diagnosis of mild chronic 
bursitis during service, he would still need medical evidence 
that relates a current shoulder disorder to that in-service 
diagnosis, in order to prevail on the basis of chronicity.  
Id.  In the present case, there is simply no medical opinion 
that any currently diagnosed shoulder disorder is related to 
the veteran's active service.  As such, the appeal is denied.  

B.  Respiratory Disorder

An award of service connection requires that the veteran have 
a disability as a result of an injury incurred during 
service.  See 38 U.S.C.A. § 1110.  "In the absence of proof 
of a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
January 1999, the veteran underwent a VA examination for a 
respiratory disorder.  The veteran complained of cough, 
hemoptysis, and/or anorexia.  However, his lungs were clear 
to auscultation, there was no evidence of pulmonary 
hypertension, and pulmonary function tests showed no evidence 
of obstructive lung defect.  Additionally, the veteran's 
lungs were found normal upon x-ray.  The veteran's complaint 
of shortness of breath with increased activity was diagnosed 
as being of "undetermined origin or etiology."  In light of 
the absence of medical evidence of a current respiratory 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a respiratory disorder, and the appeal is 
denied.
 
C.  Conclusion.

In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for entitlement to service connection for 
mild osteoarthritis of the shoulders (claimed as bursitis of 
both shoulders) and for service connection for a respiratory 
disorder.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran, the benefit of the doubt rule is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for mild osteoarthritis of the shoulders 
(claimed as bursitis of both shoulders) is denied.

Service connection for a respiratory disorder is denied.


REMAND

As noted in the Introduction to this decision, the Board 
finds that the veteran's August 2000 statement can reasonably 
construed as a notice of disagreement (NOD), as to the 
December 1999 rating decision, which denied service 
connection for PTSD.  However, the RO has not yet issued a 
statement on the case (SOC) on that issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  Additionally, the Board notes 
that there was a significant change in the law pertaining to 
veteran's benefits, which took place during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the impact of this new law on the present 
case has not yet been examined. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED so that the following 
actions may be taken:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran and his representative 
should be furnished a statement of the 
case addressing his claim for entitlement 
to service connection for PTSD, and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to ensure that due process 
requirements have been satisfied, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 



